DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 47, 49-73, 90, and 92-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,335,787. Although the claims at issue are not identical, they are not patentably distinct from each other. This rejection was applied to claims 47, 49-73 and 90 in Paragraphs 3 of the Non-Final Rejection mailed 10/04/21.  The rejection remains in effect for claims 47, 49-73, and 90, and now also applies to new claims 92-95.  Please see Response to Arguments below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 47 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedingham et al. (US 2002/0047003). This rejection was applied in Paragraph 9 of the Non-Final Rejection mailed 10/04/21.  The rejection remains in effect.  Please see Response to Arguments below. 
Claims 62-69, 72, 73, and 92-95 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfost et al. (US 6,485,690). This rejection was applied to claims 62-69, 72, and 73 in Paragraphs 10-14 of the Non-Final Rejection mailed 10/04/21.  The rejection remains in effect for claims 62-69, 72, and 73, and now includes new claims 92-95.   Please see Response to Arguments below. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 48-50 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Bedingham et al. (US 2002/0047003) in view Mathies et al. (US 2002/0068357).  This rejection was applied in Paragraphs 18-23 of the Non-Final Rejection mailed 10/04/21.  The rejection remains in effect.  Please see Response to Arguments below. 
Claims 51, 52, 54-60 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Pfost et al. (US 6,485,690) in view Williams et al. (US 2013/0210127).  This rejection was applied in Paragraphs 24-28 and 31 of the Non-Final Rejection mailed 10/04/21.  The rejection remains in effect.  Please see Response to Arguments below. 
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Pfost et al. (US 6,485,690) in view Williams et al. (US 2013/0210127), and further in view of Unno et al. (US 6,495,104).  This rejection was applied in Paragraph 29 of the Non-Final Rejection mailed 10/04/21.  The rejection remains in effect.  Please see Response to Arguments below. 
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Pfost et al. (US 6,485,690) in view Williams et al. (US 2013/0210127), and further in view of Childers et al. (US 2004/0219074).  This rejection was applied in Paragraph 30 of the Non-Final Rejection mailed 10/04/21.  The rejection remains in effect.  Please see Response to Arguments below. 
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Pfost et al. (US 6,485,690) in view of Childers et al. (US 2004/0219074).  This rejection was applied in Paragraph 32 of the Non-Final Rejection mailed 10/04/21.  The rejection remains in effect.  Please see Response to Arguments below. 

Response to Arguments
Applicant’s arguments, filed 03/15/22, with respect to the rejection of claims 47, 49-73, 90, and 92-95 under Double Patenting have been fully considered.  The Examiner notes Applicant’s request to hold the Double Patenting rejection in abeyance until allowable subject matter is identified. 

Applicant’s arguments, filed 03/15/22, with respect to the rejection(s) of claim 47 under 35 U.S.C. 102(a)(1) as being anticipated by Bedingham et al. (US 2002/0047003) have been fully considered but they are not persuasive. Applicant has amended claim 47 to recite “wherein the biological sample acceptance device is configured to couple to a pressure source that increases pressure within the sample acceptance well so as to push fluid out of the sample acceptance well into the plurality of storage chambers or a vacuum source that reduces pressure so as to draw fluid out of the sample acceptance well into the plurality of storage chambers” and then argued that this feature is not taught by the prior art Bedingham.  See page 12 of Applicant’s Remarks.  The Examiner respectfully disagrees and submits that the term “configured to couple” simply requires an opening that is capable of attaching to a pressure source.  The pressure source is not positively recited and is not part of the claimed device. The Examiner directs Applicant to Figures 19A-19D and Paragraphs 0217-0222 of Bedingham which teach a port (864’/844’) that is capable of coupling with a pressure source. Therefore, Bedingham teaches a “device configured to couple to a pressure source” as recited in the claim. 

Applicant’s arguments, filed 03/15/22, with respect to the rejection(s) of claim 62 under 35 U.S.C. 102(a)(1) as being anticipated by Pfost (US 6,485,690) and also claim 51 under 35 U.S.C. 103 as being unpatentable over Pfost (US 6,485,690) in view of Williams et al. (US 2013/0210127)  have been fully considered but they are not persuasive.  The Examiner notes Applicant has amended claims 51 and 61 and directed arguments against the Pfost reference.  Applicant has amended claim 51 to include the limitation “wherein, when the at least one well-plate and the sample acceptance device are assembled together in the apparatus, each well-plate, of the at least one well-plate, comprises a corresponding well-plate surface at which wells of the well-plate are pipette-accessible and the sample acceptance device comprises a sample acceptance surface at which the plurality of storage chambers are pipette-accessible”  Applicant has amended claim 61 to include the limitation “wherein, when the plurality of removable modular well-plates and the removable sample acceptance device are assembled together in the apparatus, each removable modular well-plate, of the plurality of removable modular well-plates, comprises a corresponding well-plate surface at which wells of the modular well-plate are pipette-accessible and the removable sample acceptance device comprises a sample acceptance surface at which the plurality of storage chambers are pipette-accessible”.  Applicant then argued the feature(s) of amended claims 51 and 62 is not taught by the prior art Pfost. See pages 13-14 of Applicant’s Remarks.  The Examiner respectfully disagrees.  The Examiner first notes Applicant’s reference to column 10, lines 19-27 of Pfost which describes the five-layer processor shown in Figure 5.  The Examiner, however, notes that the embodiment of the Pfost device shown in Figure 9 and described in column 6, line 47 – column 7, line 29 contains two layers (12 and 16) each having a plurality of wells (20 and 30) that may be accessed by a pipette.  The Examiner also directs Applicant to column 10, line 48 – column 11, line 40 of Pfost where Pfost further describes the five-layer processor.  In the passage cited by the Examiner, Pfost teaches that the various layers including the  bottom layer are detachable but still useable together.  The Examiner submits the removal of the bottom layer as described by Pfost would allow for a pipette to access the wells of plates 25A and 25D.  In addition, Pfost teaches conveying samples to the wells through a side/edge mechanism in Figures 23 and 25.  The Examiner considers the side-edge mechanism to also be capable of accepting a pipette and therefore meets the limitation of a well plate having a surface that is pipette accessible to the wells of each plate having the mechanism. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        June 17, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798